EXHIBIT 99.1 For Immediate Release: NR13-13 Exeter Announces Step-Out Drill Results from Completed Phase One Drilling at Angeles Vancouver, B.C., August 20, 2013 Exeter Resource Corporation (NYSE-MKT:XRA, TSX:XRC, Frankfurt:EXB – “Exeter” or the “Company”) is pleased to announce additional and final results from the Phase Oneexploration drill campaign at the Angeles property in northern Sonora state, Mexico. Three additional step-out drill holes at La Bonanza zone, AD13-09 to AD13-11, have been completed. Highlight drill hole AD13-09 is a 200 metre step-out to the east of previously reported hole AD13-07 and 250 metres east of hole AD13-08. Assay results from drill hole AD13-09 are as follows: Hole AD13-09 From To Interval (metres) Au g/t Ag g/t AuEq g/t Cu %
